DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 06/01/2020 have been fully considered but they are not persuasive.
Examiner notes that Applicant presumes the context, the type of camera and capabilities, and the problem to be solved into the claims, but the claims are not so limited.  For example, the claims do not specify if the camera is electrically or software configurable or if it is configured by comprising specific hardware components.  Because this background is not claimed, the scope of what is claimed covers very different possible inventions and not necessarily what Applicant presumes. 
This omission of detail does not put Examiner on the same page as the Applicant. 
During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).  Substantially, every claim includes within its breadth or scope one or more variant embodiments that are not disclosed in the application, but which would anticipate the claimed invention if found in a reference. The claim must be so analyzed and any such variant encountered during the search should be recognized.  See, MPEP 904.01(a).  
Regarding Section 112, Applicant argues:  “There are no essential steps missing in the Applicant's claims as the Examiner suggests. Applicant's invention relates to methods of detecting bullets using area scan cameras by reconfiguring and using the 
Examiner notes that the claims jump straight into reconfiguring a scan camera without defining the area scan cameras and a default configuration.  So what is being reconfigured in the claims, a setting in a commercial camera, an entire hardware of the camera is specified? Applicant presumes these limitations from the Specification, and based on that presumption believes that “There are no essential steps missing”, but Examiner notes that the claims are not limited to the invention or the context that Applicant presumes.  
This is why Examiner has noted a need to define the original settings (i.e. the original problem) in the claims to give a particular meaning and purpose to the “reconfiguring” on par with Applicant’s presumptions.
Applicant argues:  “Applicant does not believe it is required to limit its claims in such a way. Generally speaking, a reduction in the size of the scanned frame will allow an area scan camera to run at a higher frame rate. Applicant believes the limitations in its claims are clear as written and include all the essential steps needed to perform the invention. In particular, a reduction in area size may have a different corresponding increase in frame rate in different area scan cameras and Applicant is not required to
limit its claims to a particular correlation.”
First Examiner notes that Applicant does not even clarify if reconfiguration changes a setting in an existing camera or if it specifies custom hardware for a new camera configuration.  Second, if this concept is generally known in the art then it is not inventive.  So question remains as to which part of the claim is the intended invention?
Applicant argues:  “In the Examiner's response to Applicant's arguments of page 2-3 of the FOA, the Examiner recognizes that Applicant has defined "almost zero pipeline delay" in its specification but the Examiner has still rejected the claim language.”
Examiner notes that a repetition of an indefinite term in the specification is not a definition.  Examiner further notes that the claim term may have a meaning in the context of a particular area scan camera having a particular pipeline operation, but the claims are not limited to this context.  
This is why Examiner recommended elaborating on the type of camera Applicant has in mind (but not in the claims).
Applicant argues:  “In the FOA response section the Examiner asks, "how
fast it the bullet in the example, how large is the detection zone ... ?". These may all be variable but based on whatever they are for a particular setup, one skilled in the art can easily calculate the shutter speed required to create an almost zero pipeline delay as defined by Applicant's specification.”
Examiner notes that even if a person of skill in the art could figure it out based on specified variables, this does not provide a limitation of the variables in the claims or correct deficiencies in the Specification.  What is the method limitation of “almost zero pipeline delay”?
Applicant argues:  “In the FOA, the Examiner further suggests "claiming the structural limitations / algorithmic steps that accomplish this relative result, rather than the desired result itself." FOA pg 2-3. However, the Examiner's advice has been expressly refuted by the Federal Circuit, "[t]he patent law does not require that all 
Examiner notes that while it is not necessary to limit the claims to all possible limitations, it is appropriate to specify some of the pertinent limitations in the claims.  
Regarding Section 103, Applicant argues:  “Applicant's invention is not defined simply by "using commercial cameras with a faster frame rate" as the Examiner suggests, but rather requires all the limitations of the claims. In particular, Applicant's claims require a particular type of camera "area scan camera" to be run in a
 particular way along with all the other limitations of lighting and filters stated in the claims.”
Examiner notes that Applicants presumes to claim a camera which settings can be programmed in a particular range and to a particular effect, but the claim does not actually recite such a camera.  The claim also generally embodies a camera with a smaller array and a faster frame rate.  Both embodiments are cited in the prior art.  
Applicant argues:  “The only prior art admitted by the Applicant is that area scan cameras existed and that some of them could be configured to reduce their scan area. As already explained above, this does not render Applicant's claims obvious.”
Examiner notes that it does render obvious Applicant’s proposed improvement over the prior art embodied in the functionality of a camera with an ability to increase frame rate at the expense of scan area.  Applicant admits that the solution to his problem already existed in the art.  
Applicant argues that there is secondary evidence of non-obviousness (attempted but remained unsolved in the art) but does not cite this evidence.  
Applicant argues:  “Moreover, because the Examiner has ignored this limitation and not found any teaching of "almost zero pipeline delay" as is required, the Examiner has not established a prima facia case of obviousness.”
Examiner notes that this limitation has been addressed with respect to the scope with which it is claimed.  If Applicant desires a particular implementation of a zero pipeline delay then the claims should recite such a limitation.
Applicant argues:  “The mere fact that something exists does not mean it would be obvious to use or do in the context of Applicant's claims.”  
Examiner notes that both the claimed camera functionality and its application in tracking projectiles exist in the prior art.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483